Doerfler, J.
Two assignments of error are alleged by plaintiff’s counsel. First, it is argued that the court erred *579in refusing to set aside the verdict as perverse and in not granting a new trial.
In support of his claim of perverseness plaintiff’s counsel contends that the damages assessed by the jury are so grossly inadequate as to manifest passion and prejudice, and that such passion and prejudice also entered into the answer of the jury wherein they found the plaintiff guilty of contributory negligence. That the damages assessed are not large is beyond dispute, whether we believe the testimony of the plaintiff’s medical expert or that of the defendant. Damages in substantially this amount have been assessed by juries for injuries far less serious, and judgments upon such awards have not only been approved by the lower court, but have been affirmed on appeal in this court. Damages assessed by juries in personal injury cases are the constant subject of attack, upon the ground that they are either excessive or inadequate, and upon either ground verdicts have been set aside by trial courts and new trials granted, and in some instances this court has ordered new trials. The assessment of damages in a personal injury case presents a matter, however, which is peculiarly within the field of a jury to determine. There is no yardstick- or definite standard which can be used as a guide in all cases. Therefore it is to be expected, and experience has actually shown, that the amounts awarded by juries largely vary. Jurors are obtained from the various walks of life, with various degrees of knowledge and experience and with various interests, and, it must be assumed and admitted, with certain prejudices. Jurors are made up of heads of families, married people who are childless, and of many who are unmarried. Unconscious prejudices exist with some in favor of the plaintiff, and with others in favor of the defendant. But after conceding all of these various elements that enter into the make-up of the personnel of the jurors and of the jury, it is largely designed that the average judgment of twelve *580men and women chosen from the citizenship of the community in which the parties reside will meet the requirements of justice, and that a verdict of the jury will be a true and just one.
It is almost inconceivable that a lurking prejudice can exist in the mind of any juror called upon to sit in judgment upon a case like that of the instant one. The plaintiff was an innocent young girl, approximately two and one-half months less than seven years of age. Every human being who is possessed with’the normal qualities of his kind is a lover of children. Few are those, indeed, who have arrived at mature age who do not retain a vivid impression of their childish instincts, weaknesses, and tendencies, and even without these, impressions a normal person cannot help but observe them, for children are about us and with us at all times and in all places. So that it would seem that the verdict of the average jury would reflect substantial justice, particularly towards an infant plaintiff, in a case like this.
It is within the knowledge of the practitioner at the bar and of the courts that on the subject of assessing damages a great diversity of opinion manifests itself. Some of the jurors on the early ballots may vote for a nominal sum, while others may be in favor of an assessment running high up into the thousands of dollars. Yet, after mature consideration, the various divergent views of the jurors become reconciled, and the result in the vast majority of cases is highly satisfactory and is readily approved by the courts.
In the instant .case we cannot say that we would not have been better satisfied had the verdict been larger, but the question presents itself to us at this stage of the proceeding whether we shall say that the jury was actuated by prejudice or malice in the assessment of damages, especially in view of the fact that the trial judge, who was present at the trial and saw the parties and the witnesses and who heard the testimony, has approved the verdict. There are cases, however, where this court has set aside verdicts on account of perverseness, notwithstanding the approval of the verdict *581b.y the trial judge. Such instances, however, are few in number, and on the whole it is our observation that the trial court conscientiously discharges its sworn duty and proceeds not only in accordance with the law and the evidence but with a conscientious regard to promote the ends of justice. Having these considerations in mind, we are constrained to the view that this assessment of damages must be upheld, and that it is not so flagrantly wrong as to warrant our interference.
Plaintiff’s counsel also contends that there is no credible evidence in this case under and pursuant to which the plaintiff could be found guilty of contributory negligence. There are comparatively few cases in the books where juries have found a child of this age, and under similar circumstances, guilty of contributory negligence. In a few of the states an arbitrary rule has been adopted, where .a child less than seven years of age is deemed incapable of being guilty of contributory neglig-ence. Such rule, however, is not in accordance with the weight of authority, and in most of the states the question is one for a jury to pass upon. A complete and exhaustive note upon the subject will be found in L. R. A. 1917F, on page 55, and subsequent pages, where various cases in the appellate courts of the states are digested and reviewed. In this state, with a child of plaintiff’s age, the question of contributory negligence is submitted to a jury under proper instructions. The trial court charged the jury as follows:
“Children are not held to the same degree of care as are adults. The care required of them is dependent upon their age and experience. Eleanor [the plaintiff] is to be held to that degree of care that is ordinarily exercised by children of ordinary care and prudence of her age and experience and intelligence, and to foresee what a child of her age, experience, and intelligence would ordinarily foresee, under like circumstances.”
The trial court, therefore, very clearly differentiated between the degree of care to be exercised by children and that *582to be exercised by adults. The instruction was couched in plain English, so that the ordinary jury would be able to fully comprehend it and recognize its force and meaning.
There is ample credible evidence in the case to show that the driver of the automobile was not operating his car at an unlawful rate of speed; in fact, the jury so found. On the other hand, realizing the danger of operating a motor vehicle upon the public streets of a city at a time when children have been dismissed from school and are proceeding on their way to their homes, notwithstanding the finding wherein the defendant was acquitted of illegal speed, the jury found that he was negligent in not maintaining a proper lookout. Such finding of the jury is well supported by the credible evidence in the case.
There is also ample credible testimony in the case that the child ran into the fender of the machine, which indicates quite clearly that she exercised no regard whatsoever for her own safety immediately preceding the áccident, but that she was engrossed with her fellow pupils in the pursuit of a childish game. Notwithstanding our conviction that the verdict- would have been more satisfactory had the plaintiff been acquitted of contributory negligence, we cannot say that the evidence upon that subject is so weak as to justify a reversal of the case and the ordering of a new trial.
Plaintiff’s counsel strenuously urges that the lower court erred in ordering these two cases tried together, and here the question is presented whether the action of the court resulted in a prejudice of any substantial right of the plaintiff by reason of such order. In 38 Cyc. 1269, it is said:
“The court may order several causes of the same nature in which the parties are the same to be tried together; and where several actions are brought by one plaintiff against different defendants, or by different plaintiffs against one defendant, and the issues are the same in each action, the court may, in order to avoid unnecessary delay and expense, order them to be tried together. It has been held that the *583order may be made although defendants employ different counsel, and the evidence in the several cases is different. The order does not have the effect of merging the several actions into one. Its only effect is that the suits be tried together. Each case retains' its distinctive characteristics and the judgment in each case is several. And if the proceedings and judgment in either of the cases are erroneous, such error must be fatal to that judgment, although the others may be free from error. It is within the discretion of the trial judge at what time to submit each case to the jury. Where the defenses in the several cases are different it is erroneous to order them to be tried together. But error in ordering a trial of separate causes together is harmless if the final result reached is right.” See, also, notes of numerous cases cited under this text.
This is not strictly a consolidation of actions.
“The term ‘consolidation’ has sometimes been applied to a mere trial of several actions together, but properly a consolidation of actions is to be distinguished from the trial of several actions together, for an actual consolidation involves the union of several actions into one which is tried as such, while where several actions are tried together, although there is but one trial, the identity of the actions is preserved and separate verdicts and judgments rendered. . . . The object of consolidating two or more actions is to avoid a multiplicity of suits, to guard against oppression or abuse, to prevent delay, and especially to save unnecessary costs or expense; in short, the attainment of justice with the least expense and vexation to the parties litigant.” 1 Corp. Jur. 1121.
The reasons as expressed in the order of the court are almost identical with those set forth in the foregoing quotation from Corpus Juris. While in the instant case there were two different parties plaintiff, the facts in each case were identical, and the proofs were identical excepting only that in the father’s case there was evidence of- medical and other expenses for which he might recover, but which could not be considered in the case of the plaintiff in this action. *584Both plaintiffs were represented by the same counsel. The answer in each case was substantially the same. The additional testimony necessary to prove the father’s case could not in any sense be deemed prejudicial to the interests of the instant plaintiff in her case. On the contrary, the large expenditures for medical and other purposes ordinarily would have a tendency to result in increased damages for the infant. While it can readily be perceived that many cases might arise with substantially the same facts where a joint trial might result in prejudice, it is inconceivable ■ how anything in the instant case, appearing from the record, can be claimed to have had this result. Whether or not two or more cases may proceed in a joint trial before the same jury is largely in the discretion of the trial court, and in the instant case we are convinced that the order of the trial court was proper; that it expedited business; that it prevented delays; that it promoted economy and substantial justice. See, also, Witherlee v. Ocean Ins. Co. 24 Pick. 67; Springfield v. Sleeper, 115 Mass. 587; Jones v. Boston, 197 Mass. 66, 83 N. E. 309; Burke v. Hodge, 211 Mass. 156, 97 N. E. 920; Benge’s Adm’r v. Fouts, 163 Ky. 796, 806, 807, 808, 174 S. W. 510.
From the foregoing it follows that the judgment of the lower court must be affirmed.
By the Court.- — It is so ordered.